BURGESS, Justice,
dissenting.
I respectfully dissent. The majority claims to have avoided interpreting the phrase “exclusive of adopted children” by holding the clause does not apply to appellant. The majority reasons the legislature did not intend to give adopted children preferential treatment. The majority states: “The confusion arises, however, in the provision, which at first reading appears to, for some unexplained reason, give only adopted children the prerogative of voiding the testator’s will. We agree that a reading of that provision would lead one to logically conclude this to be the intended purpose....”
The majority’s holding has the effect of removing the phrase from the statute except in some type of “Cinderella” situation.
TEX.PROB.CODE ANN. sec. 67(b) (Vernon 1980) (amended 1989) states in no uncertain terms that a testator’s will shall have no effect during the life of an after-adopted child and shall be void. The sec*862tion will not apply however where the surviving spouse is the father or mother of all the testator’s children, exclusive of adopted children, and the surviving spouse is the principal beneficiary in the will. This second provision is concerned with the relationship between the testator’s children and the surviving spouse. If the relationship between the surviving spouse and the after-adopted child is the result of adoption, then the proviso does not come into play.
This court in La Cour Du Roi, Inc. v. Montgomery County, 698 S.W.2d 178, 186 (Tex.App.—Beaumont 1985, writ ref’d n.r.e.) discussed the rules of statutory construction restating the rule that there is a well-established presumption that when construing a statute each and every word has a significant purpose and meaning. Further, we are to harmonize statutes and give effect to each rather than repeal by implication. The family code provision and the probate code provision can be effectively harmonized. The family code provision concerning the status of adopted children is a general one. The probate code provision allowing an after-born adopted child to void a will is a specific one. To allow the specific to control over the general is an accepted manner of harmonizing statutes. Sam Bassett Lumber Co. v. City of Houston, 145 Tex. 492, 198 S.W.2d 879, 881 (1947); State of Hollingsworth, 784 S.W.2d 461, 468 (Tex.App.—Austin 1989, no writ); International Fidelity Ins. Co. v. Sheriff of Dallas Co., 476 S.W.2d 115, 118 (Tex.Civ.App.—Beaumont 1972, writ ref’d n.r.e.).
For the reasons stated, I would reverse and render in favor of appellant.